Citation Nr: 1500594	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  14-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a back disability and a left arm disability have been raised by the Veteran in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for a bilateral knee disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED      to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2009 Board decision denied service connection for a bilateral knee disability.  The Veteran did not appeal that decision and the decision is final. 

2.  The evidence submitted since the January 2009 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a bilateral knee disability.



CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a bilateral knee disability.  That claim was denied in a January 2009 Board decision because the RO found that there was no nexus between the Veteran's bilateral knee disability and service.  The Veteran did not appeal that decision and the January 2009 Board decision became final.  38 U.S.C.A. § 7266; 38 C.F.R. § 20.1100.

Since January 2009, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, the Veteran submitted an October 2010 opinion from a private physician that "it is at least [as] likely as not that the osteoarthritis in [the Veteran's] right knee...was related to his fall in the service a number of years ago."  In the opinion, the physician states that often degenerative changes "may not manifest themselves for a prolonged period after the initial injury," and expresses a belief that "this may be the case with [the Veteran]."  As the October 2010 evidence of a nexus between a knee disability and service was not available at the time of     the January 2009 denial, it is new.  Moreover, when presumed credible, the new evidence establishes a nexus between a right knee disability and service; thus, it is also material.  To the extent that the opinion offered is specific to the right knee only, the rationale provided - that degenerative changes may not manifest for a prolonged period after initial injury - is general in nature.  When it is presumed credible and considered with the evidence of record relating to the left knee, it would at least trigger VA's duty to assist by providing a medical opinion.  Thus, it is material to the left knee as well.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 



Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent only, the appeal is granted.


ORDER

New and material evidence having been submitted, the claim for service connection for a bilateral knee disability is reopened.


REMAND

Having reopened the bilateral knee service connection claim, the Board finds that remand is necessary for a new VA examination and opinion.  While a VA opinion was obtained in April 2007, that examiner was unable to provide an opinion without resorting to conjecture and speculation.  Thus, a new opinion is necessary. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran's attorney repeatedly references the Court case in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2), yet indicated in   the VA Form 9 that no hearing was desired.  As these references pertain only to a hearings, and the discussion provided by the attorney with the VA Form 9 mentions that notice pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) be provided "either prior to a hearing in this case or on the record at the commencement of that hearing ..." it is unclear whether a hearing is, in fact, actually desired, notwithstanding the response declining a hearing provided on the VA Form 9 itself.  Thus, on remand, clarification from the Veteran's attorney should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran's attorney and clarify whether the Veteran wants a Board hearing in light of her discussion in the attachment to the VA Form 9.  If a Board video-conference or Travel Board hearing is desired, such should be scheduled.

2.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his right and left knee disabilities.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  After the above development is completed, schedule the Veteran for a VA joints examination.  The examiner should review the record in its entirety and should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left and/or right knee disabilities arose during service      or are otherwise related to service, to include the knee complaints noted therein.  

The physician should explain the reasons for the opinions provided.  For purposes of the opinion, the examiner should consider the Veteran's report of falling on his knees in service credible.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  After the above and any other necessary development has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


